

117 HR 867 IH: High Speed Rail Corridor Development Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 867IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Costa (for himself, Mr. Garamendi, Mr. Ruppersberger, Mr. Morelle, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo reauthorize the high-speed rail corridor development program, and for other purposes.1.Short titleThis Act may be cited as the High Speed Rail Corridor Development Act of 2021.2.High-speed rail corridor development(a)Competitive Grant Selection and Criteria for GrantsSection 26106(e) of title 49, United States Code, is amended—(1)by striking paragraph (2)(C)(i)(IV) and inserting the following:(IV)environmental benefits, including projects that involve the purchase of environmentally sensitive, fuel-efficient or electrified next generation, and cost-effective passenger rail equipment;; and(2)by adding at the end the following:(5)PriorityIn awarding grants under the program, the Secretary shall give priority to an application that provides for a greater non-Federal share of the cost of a project relative to other applications. .(b)Set-Aside for projects with certain non-Federal shareSection 26106(f) of title 49, United States Code, is amended—(1)by striking The Federal share and inserting the following: (1)In generalThe Federal share; and(2)by adding at the end the following:(2)Set-asideIn carrying out this section, the Secretary shall set aside for each fiscal year 50 percent of the funds made available to carry out this section for projects with a Federal share that does not exceed 50 percent of the project net capital cost..(c)Authorization of AppropriationsSection 26106(h) of title 49, United States Code, is amended to read as follows:(h)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this section—(1)$8,000,000,000 for fiscal year 2022;(2)$8,000,000,000 for fiscal year 2023;(3)$8,000,000,000 for fiscal year 2024; and (4)$8,000,000,000 for fiscal year 2025..